


Exhibit 10.15

 

FIRST AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT

 

This First Amendment to Change in Control Agreement (“Amendment”) dated as of
December       , 2008 is made and entered into by and among Danvers
Bancorp, Inc., a Delaware company (the “Company”) and its subsidiary,
Danversbank, a Massachusetts savings bank with its main office in Danvers,
Massachusetts (the “Bank” and collectively with the Company, the “Employers”),
and                                                              (the
“Executive”).

 

WHEREAS, the Employers and the Executive are parties to a Change in Control
Agreement dated as of                                       , 2007 (the
“Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Employers and the Executive agree as follows:

 

1.             Section 3(b) of the Agreement is hereby amended by adding the
following immediately after the word “mean” and before the words “the
occurrence” in the second sentence thereof:

 

“that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following”

 

2.             Section 3(b) of the Agreement is further amended by deleting
Sections 3(b)(i) through 3(b)(iv) in their entirety and substituting the
following therefor:

 

“(i)          a material diminution, not consented to by the Executive, in the
Executive’s responsibilities, authorities or duties, from the responsibilities,
authorities or duties exercised by the Executive immediately prior to the Change
in Control; or

 

(ii)           a material diminution in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
hereafter except for across-the-board reductions similarly affecting all or
substantially all management employees; or

 

(iii)          the relocation of the Employers’ offices at which the Executive
is principally employed immediately prior to the date of a Change in Control
(the “Current Offices”) to any other location more than 50 miles from the
Current Offices, or the requirement by the Employers for the Executive to be
based at a

 

--------------------------------------------------------------------------------


 

location more than 50 miles from the Current Offices, except for required travel
on the Employers’ business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control; or

 

(iv)          the material breach of this Agreement by the Employers.”

 

3.             Section 3(b) of the Agreement is further amended by adding the
following to the end thereof:

 

“‘Good Reason Process’ shall mean that (i) the Executive reasonably determines
in good faith that a ‘Good Reason’ condition has occurred; (ii) the Executive
notifies the Employers in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Employers’ efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Employers cure the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.”

 

4.             Section 4(c) of the Agreement is hereby amended by adding the
following to the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, to the extent that
any payment or benefit described in this Agreement constitutes ‘non-qualified
deferred compensation’ under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Executive’s termination of
employment, then such payments or benefits shall only be payable upon the
Executive’s ‘separation from service.’  The term ‘separation from service’ shall
mean the Executive’s ‘separation from service’ from the Bank or the Company, an
affiliate of the Bank or the Company or a successor entity within the meaning
set forth in Section 409A of the Code, determined in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).  The
Employers make no representation or warranty and shall have no liability to the
Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section.”

 

5.             Section 5 of the Agreement is hereby amended by deleting the
second sentence of such Section and substituting the following therefor:

 

2

--------------------------------------------------------------------------------


 

“To the extent that there is more than one method of reducing such payments to
bring them within the Threshold Amount, the Severance Payments shall be reduced
in the following order:  (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits.  To the extent
any payment is to be made over time (e.g., in installments, etc.), then the
payments shall be reduced in reverse chronological order.”

 

6.             Section 18 of the Agreement is hereby amended by deleting the
last sentence thereof and substituting the following therefor:

 

“In the event that the Executive is party to an employment agreement with the
Employers providing for change in control payments or benefits, the Executive
shall receive the benefits under only one agreement, which shall be the
agreement pursuant to which the Executive would receive the greatest aggregate
amount (calculated on an after-tax basis).”

 

7.             All other provisions of the Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Agreement except to the extent specifically provided for
herein.

 

8.             The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the Commonwealth of
Massachusetts.

 

9.             This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this First Amendment to Change in
Control Agreement to be duly executed by its officer thereunto authorized, and
the Executive has hereunto set his hand, all on the day and year first above
written.

 

 

 

DANVERS BANCORP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DANVERSBANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Executive]

 

4

--------------------------------------------------------------------------------
